 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No.: 17-cv-00515-AJB-WVG
12                                Plaintiff,
                                                   ORDER:
13   v.
     RAJMP, INC.; JOAN M. POLITTE;                 (1) GRANTING RAJMP, INC.’S
14
     MERRILL LYNCH BUSINESS                        MOTION TO EXCEED PAGE LIMIT
15   FINANCIAL SERVICES, INC.;                     FOR ITS EX PARTE APPLICATION
     CHICAGO TITLE COMPANY; TBC                    FOR RECONSIDERATION;
16
     CORPORATION; SC TELECOM, LLC;
17   WELLS FARGO BANK, N.A.; PACIFIC               (2) GRANTING IN PART AND
     WESTERN BANK; OUTFRONT                        DENYING IN PART RAJMP, INC.’S
18
     MEDIA, INC.; HALLE PROPERTIES,                EX PARTE APPLICATION FOR
19   L.L.C.; POFACO, INC.; COUNTY OF               RECONSIDERATION
20   SAN DIEGO; MIDAS REALTY                       (Doc. Nos. 143, 144)
     CORPORATION; KELLY M. POLITTE
21   as the Personal Representative of the
22   ESTATE OF ROBERT A. POLITTE;
     TED R. POLITTE as the Personal
23   Representative of the ESTATE OF
24   ROBERT A. POLITTE,
25                              Defendants.
26
27
28
                                               1

                                                                          17-cv-00515-AJB-WVG
 1         Pending before the Court are RAJMP, Inc.’s motion to exceed page limit and its ex
 2   parte application for reconsideration. (Doc. Nos. 143, 144.) As will be explained in greater
 3   detail below, the Court GRANTS RAJMP’s motion to exceed page limit for its ex parte
 4   application for reconsideration and GRANTS in part and DENIES in part RAJMP’s ex
 5   parte application for reconsideration.
 6                                        BACKGROUND
 7      On March 15, 2017, the United States filed a complaint against Defendants. (See
 8   generally Doc. No. 1.) On August 9, 2017, the United States filed an amended complaint
 9   against Defendants. (See generally Doc. No. 79.) This action is brought by the United
10   States to: (1) reduce to judgment certain outstanding federal tax assessments against
11   Defendant RAJMP; (2) collect RAJMP’s federal tax liabilities from property of Defendants
12   the Estate of Robert A. Politte and Joan M. Politte as RAJMP’s past and/or present alter
13   egos; (3) adjudicate that POFACO is Robert A. Politte and/or Joan M. Politte’s nominee;
14   and (4) foreclose federal tax liens on several real properties at issue. (Doc. No. 79 ¶ 1.) The
15   United States alleges that RAJMP has failed to pay federal employment taxes for 29
16   consecutive tax periods and has failed to pay federal unemployment taxes since 1998. (Doc.
17   No. 79 ¶ 69.)
18      Mrs. Politte filed an answer to the amended complaint on August 30, 2017. (Doc. No.
19   86.) RAJMP filed an answer to the amended complaint on August 31, 2017. (Doc. No. 89.)
20   Importantly, three motions for summary judgment were filed on February 28, 2018. (Doc.
21   Nos. 115, 116, 119.) The Court denied Joan M. Politte’s motion for summary judgment
22   against the United States, denied RAJMP Inc.’s motion for summary judgment against the
23   United States, and granted the United States’ motion for partial summary judgment on its
24   second claim for relief. (Doc. No. 142.)
25                                      LEGAL STANDARD
26         Pursuant to FRCP 60(b), courts may only reconsider a final order on certain
27   enumerated grounds. These grounds include: (1) mistake, inadvertence, surprise, or
28   excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could
                                                    2

                                                                                 17-cv-00515-AJB-WVG
 1   not have been discovered in time to move for a new trial; (3) fraud, misrepresentation, or
 2   misconduct by an opposing party; (4) the judgment is void; (5) the judgment has been
 3   satisfied, released or discharged; it is based on an earlier judgment that has been reversed
 4   or vacated; or applying it prospectively is no longer equitable; or (6) any other reason
 5   justifying relief from the operation of the judgment. Fed. R. Civ. P. 60(b)(1)–(6). A motion
 6   made under the first three subsection of Rule 60(b) must be brought within a year, but a
 7   motion made under the other subsections need only be brought within a “reasonable time
 8   after entry of the order sought to be set aside.” Id.; see also U.S. v. Sparks, 685 F.2d 1128,
 9   1130 (9th Cir. 1982.)
10           In addition, Local Civil Rule 7.1(i)(1) states that a party may apply for
11   reconsideration “[w]henever any motion or any application or petition for any order or
12   other relief has been made to any judge and has been refused in whole or in part . . . .” S.D.
13   Cal. CivLR 7.1. The party seeking reconsideration must show “what new or different facts
14   and circumstances are claimed to exist which did not exist, or were not shown, upon such
15   prior application.” Id. Additionally, it provides that a motion for reconsideration must
16   include an affidavit or certified statement of a party or attorney “setting forth the material
17   facts and circumstances surrounding each prior application, including inter alia: (1) when
18   and to what judge the application was made, (2) what ruling or decision or order was made
19   thereon, and (3) what new and different facts and circumstances are claimed to exist which
20   did not exist, or were not shown upon such prior application.” A court has discretion in
21   granting or denying a motion for reconsideration. Navajo Nation v. Norris, 331 F.3d 1041,
22   1046 (9th Cir. 2003); Fuller v. M.G. Jewelry, 950 F.2d 1437, 1441 (9th Cir. 2001).
23                                          DISCUSSION
24   A.      Motion for Leave to Exceed Page Limits
25        RAJMP seeks to exceed the page limit of ten pages for its ex parte application for
26   reconsideration. “Given the district court's inherent power to control their dockets, whether
27   to grant leave to exceed the page limits set forth in the Civil Local Rules appears to be at
28   the full discretion of the Court." Traylor Bros., Inc. v. San Diego Unified Port Dist., No.
                                                   3

                                                                                17-cv-00515-AJB-WVG
 1   08-cv-1019, 2012 WL 1019966, at *2 (S.D. Cal. March 26, 2012) (citing United States v.
 2   W.R. Grace, 526 F.3d 499, 509 (9th Cir. 2008) (en banc)). In exercising its discretion, the
 3   Court finds good cause to GRANT RAJMP’s leave to exceed the page limit pursuant to
 4   CivL.R. 7.1(h).
 5   B.      Ex Parte Application for Reconsideration
 6        RAJMP moves for reconsideration on the following findings:
 7               1. The Court ruled that the U.S. was exempt from the application
                 of Federal Rules of Civil Procedure (“FRCP”) Rule 13(a)
 8
                 because the compulsory-counterclaim requirement supposedly
 9               does not apply to the Government in tax cases, and
                 2. The Court ruled that the IRS’s assessments against RAJMP for
10
                 taxes for Form 940 liabilities for 1998 and Form 941 liabilities
11               for the fourth quarter of 2000 were not barred by the statute of
                 limitations for collection.
12
                 3. This Court stated in its Order that, “IRS assessment
13               documents, such as Form 4340, ‘are normally entitled to a
                 presumption of correctness,’” Doc. 142 p. 8, 11.13-14 (internal
14
                 quotation marks omitted), and that, “the fact that RAJMP did not
15               list those two periods on the OIC does not defeat the presumption
                 of correctness of Forms 4340. Each Form 4340 states ‘Offer in
16
                 Compromise Pending’ on July 25, 2006 and ‘Offer in
17               Compromise Rejected, Returned, Terminated’ on September 27,
                 2007.’” Id. at p. 9.11.1-4.
18
     (Doc. No. 144-1 at 6.)
19
             In support of RAJMP’s argument that the Court ruled that United States was exempt
20
     from the application of Fed. R. Civ. P. Rule 13(a), RAJMP simply provides an analysis of
21
     the case law the Court relied upon in support of its Order. (Doc. No. 144-1 at 11–20.)
22
     RAJMP does analyze one case that was decided after this Court issued its Order denying
23
     RAJMP’s motion for summary judgment. (Id. at 20.) RAJMP relies upon McClain v.
24
     McClain, No. 16-36-BLG-SPW-TJC, 2018 WL 4963182 (D. Mon., Oct. 15, 2018) to
25
     support its claim that the United States should have brought a counterclaim in the prior
26
     Refund Action. (Id. at 20–21.) However, the Court finds this case unpersuasive. First,
27
     McClain is not binding precedent on this Court. Second, McClain is different from the
28
                                                  4

                                                                              17-cv-00515-AJB-WVG
 1   instant case in several notable ways. In McClain, the United States filed suit against the
 2   McClain defendants for failure to pay payroll taxes and the McClain defendants
 3   counterclaimed for a refund. Id. at *1. The McClain defendants then sought severance of
 4   their counterclaim. Id. The court in McClain analyzed the severance issue under Fed. R.
 5   Civ. P. Rule 21, not Fed. R. Civ. P. Rule 13(a), which is at issue here. Id. at *2. Thus, the
 6   Court finds McClain unpersuasive. Accordingly, the Court DENIES RAJMP’s ex parte
 7   application for reconsideration in regards to its decision that Fed. R. Civ. P. Rule 13(a)
 8   does not apply to the instant action.
 9         RAJMP contends that the Court incorrectly ruled that the IRS’s assessments against
10   RAJMP of taxes for Form 940 liabilities for 1998 and Form 941 liabilities for the fourth
11   quarter of 2000 were barred by the statute of limitations and that the OIC was rejected and
12   returned. The Court finds that there is a genuine issue of material fact regarding the statute
13   of limitations. Accordingly, the Court GRANTS RAJMP’s motion for reconsideration for
14   the limited purpose of issuing an amended order reflecting the genuine issue of material
15   facts for RAJMP’s statute of limitations claim.
16                                           CONCLUSION
17         Based on the foregoing, the Court GRANTS RAJMP, Inc.’s motion to exceed the
18   Court’s page limit, and GRANTS in part and DENIES in part RAJMP Inc.’s ex parte
19   application for reconsideration.
20
21   IT IS SO ORDERED.
22   Dated: November 13, 2018
23
24
25
26
27
28
                                                   5

                                                                                17-cv-00515-AJB-WVG
